....


                   :            :




OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                       AUSTIN
?
*.
i%
i:




i-
I.

:    .
          lt, but in ~~aaotlonod b y(r~0x1 ostabllah-
          ed r uloof dooi8lonr in thlr Stats aad otbst
      stator, ::uohaa aato of T-8 vr D.9108,
                             3301 Bradley
      105 Tox. 95, 141)8. 111.            we TMM
      Liqu4r oontro1BoErd Per. ai*. QP., 108
      %4p2e&oo      aennoliv, Tuar uqu4r Jon-
                  #or, Olr, App. 142 $a ‘il.26 732;
      37 2. J., &n. 100, m&o 143. . . ."
              The CQM or c8ootta ve ui8,               28 Ire (24) 6 7
hold t&t      a   pwmittu        h4 no mated fight in u nlo% ot
pcrait,     but held        it cm llaitationooreatdlby rSstut4.
          There 8 elty 4mot4 a ml14 oidlnmaea&moh;blt-
1% tha sala a1 al.ooh~Uabormqrm rlthln 300 tsot e$ ux:
ahuroh, pub110mahoolor pabllohorpl6al (a00
ltatutorf mthod or arsamurment), &or  the prv~im
                                            -4    OM of
Arti    6&25a, V, A. Fe P. 01 ruoh oale l~em4lat.d~be-
oomam unlartul. Ii n a4aLrra&or ruoh M ualmdul m&o
hla llou60 w4uld be oubjeol to revooation by tha T.nr
Liquor coatr41 fmta.
                    rroa your latter tbhatthe bulldinsmad
              We amme
promher darorlbod in JOW letter nm USO~ by a BOM fldo
nll~l4u4 orplanitatbau 8 4bPrab. If tZ11e     br true, we
namer your rim    puertion Sa the lfflnmtlro.

               IImln~;marore jrour rlrat  ?uostiw  in tha aiilr-
111;m,       it beoomor unnoeerrary to lnanef your loro~ mw-
     l


                                                Va r y   Wuly   y o ur 8


                                          AP M R NET     ~OFIiZIEhL
                                                                 Of TEXM